United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 11-5081                                                     September Term 2011
                                                                          1:06-cv-01767-UNA
                                                         Filed On: May 3, 2012
Mashour Abdullah Muqbel Alsabri, Detainee,

             Appellant

      v.

Barack Obama, et al.,

             Appellees


      BEFORE:       Garland and Kavanaugh, Circuit Judges; Ginsburg, Senior Circuit
                    Judge

                                         ORDER

      Upon consideration of the court’s order to show cause and amended order to
show cause filed under seal on April 27, 2012, and the response thereto, it is

      ORDERED that the orders to show cause be discharged. It is

       FURTHER ORDERED that the orders to show cause and the opinion issued
April 27, 2012, be unsealed.

      The Clerk is directed to issue publicly the court’s opinion filed April 27, 2012.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Jennifer M. Clark
                                                             Deputy Clerk